UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number001-11595 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 62-0873631 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1725 Shepherd Road, Chattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) (423) 899-5898 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ý Accelerated Filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES o NO ý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 1, 2008 Common Stock, par value $0.20 22,354,867 ASTEC INDUSTRIES, INC. INDEX PART I - Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2008 and December 31, 2007 Condensed Consolidated Statements of Income for the Three Months Ended March 31,2008 and 2007 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31,2008 and 2007 Condensed Consolidated Statement of Shareholders' Equity for the Three Months Ended March 31, 2008 Notes to Unaudited Condensed Consolidated Financial Statements Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II - Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 6.Exhibits PART I FINANCIAL INFORMATION Item 1.Financial Statements Astec Industries, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) March 31, 2008 (unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 29,154 $ 34,636 Trade receivables, net 113,407 84,198 Other receivables 1,790 3,289 Inventories 219,028 210,819 Prepaid expenses and other 6,497 6,926 Deferred income tax assets 10,124 8,864 Total current assets 380,000 348,732 Property and equipment, net 142,817 141,528 Investments 19,349 18,529 Goodwill 26,093 26,416 Other 7,527 7,365 Total assets $ 575,786 $ 542,570 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 62,807 $ 54,840 Accrued product warranty 8,861 7,827 Customer deposits 38,623 37,751 Accrued payroll and related liabilities 6,833 12,556 Accrued loss reserves 2,344 2,859 Income taxes payable 11,893 2,703 Other accrued liabilities 27,707 25,357 Total current liabilities 159,068 143,893 Deferred income tax liabilities 8,806 8,361 Other 13,160 12,843 Minority interest 803 884 Total shareholders' equity 393,949 376,589 Total liabilities and shareholders' equity $ 575,786 $ 542,570 See Notes to Unaudited Condensed Consolidated Financial Statements Astec Industries, Inc. and Subsidiaries Condensed Consolidated Statements of Income (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, 2008 2007 Net sales $ 263,072 $ 215,563 Cost of sales 196,852 161,190 Gross profit 66,220 54,373 Selling, general, administrative and engineering expenses 38,779 30,529 Income from operations 27,441 23,844 Interest expense 131 415 Other income, net of expense 426 685 Income before income taxes and minority interest 27,736 24,114 Income taxes 10,160 8,746 Income before minority interest 17,576 15,368 Minority interest 57 34 Net income $ 17,519 $ 15,334 Earnings per common share Net income: Basic $ 0.79 $ 0.71 Diluted $ 0.78 $ 0.69 Weighted average common shares outstanding: Basic 22,237,100 21,644,097 Diluted 22,550,536 22,194,736 See Notes to Unaudited Condensed Consolidated Financial Statements Astec Industries, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income $ 17,519 $ 15,334 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,255 3,637 Provision for doubtful accounts (89 ) 10 Provision for inventory reserve 791 741 Provision for warranty reserve 4,447 3,280 Deferred compensation provision 139 570 Purchase of trading securities, net (806 ) (149 ) Stock-based payments 548 560 Tax benefit from stock option exercise (335 ) (1,040 ) Deferred income tax benefit (1,006 ) (1,738 ) (Gain) Loss on sale and disposition of fixed assets (11 ) 14 Minority interest in earnings of subsidiary (57 ) (34 ) (Increase) decrease in: Trade and other receivables (27,621 ) (19,562 ) Inventories (9,000 ) (7,630 ) Prepaid expenses and other 738 449 Other assets (152 ) (159 ) Increase (decrease) in: Accounts payable 7,966 10,276 Accrued product warranty (3,412 ) (2,552 ) Customer deposits 872 8,274 Income taxes payable 9,524 8,822 Other accrued liabilities (3,688 ) (4,277 ) Net cash provided by operating activities 622 14,826 Cash flows from investing activities: Expenditures for property and equipment (6,110 ) (7,570 ) Proceeds from sale of property and equipment 20 128 Net cash used by investing activities (6,090 ) (7,442 ) Cash flows from financing activities: Tax benefit from stock option exercise 335 1,040 Sale of company shares by supplemental executive retirement plan, net 11 381 Proceeds from issuance of common stock 942 3,519 Net cash provided by financing activities 1,288 4,940 Effect of exchange rate changes on cash (1,302 ) (82 ) Net increase (decrease) in cash and cash equivalents (5,482 ) 12,242 Cash and cash equivalents at beginning of period 34,636 44,878 Cash and cash equivalents at end of period $ 29,154 $ 57,120 See Notes to Unaudited Condensed Consolidated Financial Statements Astec Industries, Inc. and Subsidiaries Condensed Consolidated Statement of Shareholders’ Equity For the Three Months Ended March 31, 2008 ( in thousands, except shares) (unaudited) Common Stock Shares Common Stock Amount Additional Paid in Capital Accumulated Other Comprehensive Income Company Shares Held by SERP Retained Earnings Total Shareholders’ Equity Balance December31, 2007 22,299,125 $ 4,460 $ 114,256 $ 5,186 $ (1,705 ) $ 254,392 $ 376,589 Net income 17,519 17,519 Other comprehensiveincome: Foreign currencytranslation adjustment (2,319 ) (2,319 ) Unrealized gain onavailable-for-sale investment securities, net of tax 310 310 Change inunrecognizedpension and postretirement benefit costs 14 14 Comprehensiveincome 15,524 Stock incentive planexpense, gross 506 506 Exercise of stockoptions and stock to directors, including tax benefits 54,974 11 1,308 1,319 SERP transactions,net 20 (9 ) 11 Balance, March31, 2008 22,354,099 $ 4,471 $ 116,090 $ 3,191 $ (1,714 ) $ 271,911 $ 393,949 See Notes to Unaudited Condensed Consolidated Financial Statements ASTEC INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Act of 1933.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended March 31, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Astec Industries, Inc. and subsidiaries Annual Report on Form 10-K for the year ended December 31, The condensed consolidated balance sheet at December 31, 2007 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard (“SFAS”) No. 157, “Fair Value Measurements” (SFAS No. 157), which provides guidance on how to measure assets and liabilities that use fair value.SFAS No. 157 applies whenever another US GAAP standard requires (or permits) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances.This standard also requires additional disclosures in both annual and quarterly reports.Portions of SFAS No. 157 were effective for financial statements issued for fiscal years beginning after November 15, 2007, and the Company began applying those provisions effective January 1, 2008.The adoption of this statement did not have a significant impact on the Company’s financial statements. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133.”The objective of this statement is to require enhanced disclosures about an entity’s derivative and hedging activities and to improve the transparency of financial reporting.This statement changes the disclosure requirements for derivative instruments and hedging activities.
